Citation Nr: 0502444	
Decision Date: 02/02/05    Archive Date: 02/15/05	

DOCKET NO.  03-25 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel 


INTRODUCTION

The appellant had active service from April 28, 1981 to 
May 29, 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the VARO 
in St. Louis, Missouri, that denied entitlement to the 
benefit sought.  




FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the claim has been developed and obtained, and all due 
process has been accorded.

2.  The appellant does not have PTSD attributable to 
experiences during his one month of active service.  


CONCLUSION OF LAW

The appellant does not have PTSD incurred in or aggravated by 
his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter:  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 C.F.R. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

A VCAA notice, as required by 38 C.F.R. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the requirements of the VCAA in an April 2003 
communication prior to the initial decision on the claim in 
May 2003.  Therefore, the timing requirement of the notice as 
set forth in Pelegrini has been met and to decide the appeal 
at this time would not be prejudicial to the claimant.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2004).  

In this case, the RO informed the appellant in an April 2003 
communication about the information and evidence necessary to 
substantiate the claim for service connection for PTSD.  The 
RO told the appellant what the evidence had to show to 
establish entitlement to service connection.  The appellant 
was also informed what information or evidence was needed 
from him.  The appellant was informed that reasonable efforts 
would be made to help him get evidence necessary to support 
his claim.  He was also provided with specific information 
regarding what was required for his claim for service 
connection for PTSD.  Although the VCAA notice letter that 
was provided to him did not specifically contain the "fourth 
element," the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim.  In this regard, the RO also informed him in the 
rating decision in May 2003 and in the September 2003 
statement of the case of the reasons for the denial of his 
claim, and in so doing, informed him of the evidence that was 
needed to substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and the claimants are given the opportunity to submit 
information and evidence in support of the claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  As noted above, because each of 
the four content requirements of the VCAA notice has been 
fully satisfied in this case, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  Medical records are in the claims 
file and have been reviewed by both the RO and the Board in 
connection with the claim.  For these reasons, the Board 
concludes that the VA has a further duty to assist the 
appellant in this case.  

Laws and Regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A determination of service connection requires a finding of 
the existence of a current disability and an etiological 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  The United States Court of Appeals for the Federal 
Circuit has held that "a veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F. 3d 1351, 1353 (Fed. Cir. 2000); 
D'Amico v. West, 209 F. 3d 1322, 1326 (Fed. Cir. 2000); 
Maggitt v. West, 202 F. 3d 1370, 1375 (Fed. Cir. 2000) (to 
the same effect).  

Absent any independent supporting clinical evidence from a 
physician or a medical professional, a claimant's own 
statements expressing the belief that a disability is service 
connected are not probative.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In deciding the merits of a claim, a determination must be 
made as to whether the evidence supports the claim, or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that the concept of relative equipoise means that the 
evidence supporting the claim and the evidence against the 
claim must be in approximate balance and not merely 
suggestive of a possible outcome.  There must be at least an 
approximate balance of positive and negative evidence in 
order for the appellant to prevail.  Id. at 56.

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).

Even assuming that the record includes a diagnosis of PTSD, 
in order for the appellant to be entitled to service 
connection, the claimed stressor or stressors must also be 
confirmed, and there must be competent evidence linking the 
stressors to service.  

With regard to the validity of an alleged stressor, the 
evidence necessary to establish the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  
38 U.S.C.A. § 1154(b) (West 2002).  When an appellant is 
found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service, the appellant's lay testimony alone may establish 
the occurrence of the claimed inservice stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)(f).

If the appellant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
appellant's testimony regarding noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

In this case, a review of the service medical records reveals 
at the time of preenlistment examination in early April 1981, 
there was no reference to psychiatric complaints or 
abnormalities.  

On May 13, 1981, the appellant was seen for a complaint of 
foot pain.  No reference was made to his psychiatric status.

On May 18, 1981, he was seen for a complaint of headaches of 
three weeks' duration.  Notation was made that he stayed 
nervous all the time and had had one visit with the mental 
health clinic.  An assessment was made of muscle contraction 
headaches, noted as being secondary to situational anxiety.  

In his report of medical history made in conjunction with 
separation examination on May 28, 1981, the appellant did not 
refer to having had or having any psychiatric symptomatology.  
The examiner indicated that he had reviewed the statements 
and the history and found that the appellant had not 
experienced any significant illness or injury since 
induction.  

The initial claim for service connection for PTSD was 
received in March 2003.

Received in connection with the claim was the report of a 
Social Security disability benefits determination in 
September 1996 that the appellant was not entitled to a 
period of disability or disability insurance benefits.  It 
was found that the evidence established that the appellant 
had a mild antisocial personality disorder.  

Notation was made that because of a lack of medical evidence, 
the Social Security Administration arranged for the veteran 
to be seen in consultative examination by a physician in July 
1993.  The examination was focused on the veteran's joints, 
although notation was made of panic attacks.  The Social 
Security examination report also reflects the appellant was 
examined by a clinical psychologist in June 1993.  It was 
noted that following discharge from Air Force basic training, 
the appellant became involved in a problem with a title of an 
automobile purchased by him.  He served one year in prison.  
The psychologist found him very angry and virtually obsessed 
with the inequities of his treatment during that period.  The 
appellant stated that he had had a nervous condition for many 
years.  No reference was made to any incident in service, let 
alone involving a snake.  It was noted the disability picture 
presented by the appellant was more consistent with "failure 
to adjust rather than with an organized mental illness."  

Other evidence reviewed included a report of a psychiatric 
evaluation at a State mental health center in October 1993.  
Diagnoses included panic disorder, PTSD, and antisocial 
personality traits.  No reference was made in the report to 
the appellant's one month of active service.   

The report reflects the appellant was also seen by a 
psychiatrist in June 1994.  His main problem at that time was 
with nerves and stress.  Again, no reference was made to any 
incident during the appellant's active service.  The 
psychiatrist diagnosed generalized anxiety disorder, and 
personality disorder, not otherwise specified.

The Social Security examination report further reflected that 
in October 1994 the appellant's case was transferred to 
another psychiatrist who diagnosed generalized anxiety 
disorder, and a possible panic disorder with agoraphobia.  
Again, no reference whatsoever was made to the appellant's 
one month of active service.  

The remainder of the medical records cited in the report are 
likewise without reference to any mention of the appellant's 
one month of active service being involved with his 
psychiatric status.  

In connection with his application for disability benefits 
received in March 2003, the appellant stated that after the 
first three weeks of his basic training in the military, 
during a period of relaxation, someone was chasing other 
individuals around with a snake and came up behind him and 
put the snake in the back of his clothing.  He stated that 
"when I came to I was in the military hospital."  He related 
that he believed he had suffered a nervous breakdown.  He 
claimed he was told that he was brought to the hospital in an 
hysterical state and was given a shot to calm him down.

Of record are copies of articles pertaining to psychiatric 
disorders.  They were submitted by the appellant "because I 
wanted your office to see how people with various illnesses 
suffer."  

Based on a longitudinal review of the evidence of record, the 
Board finds that the overwhelming evidence of record is 
against the claim for service connection for PTSD.  As noted 
above, in Doran v. Brown, when an appellant did not engage in 
combat with an enemy, or the claimed stressors are not 
related to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of a claimed stressor, 
and his testimony must be corroborated by credible supporting 
evidence.  In this case, the service department records do 
not support, and in fact contradict, the appellant's 
testimony regarding his noncombat stressor.  He claims that 
he was hospitalized in an hysterical state after an incident 
in service in which someone allegedly put a snake down the 
back of his shirt.  However, there is no indication in the 
available service records that he was hospitalized for any 
reason, let alone psychiatric purposes.  His report of 
medical history at the time of separation is of record and 
reflects that he had not received any significant illness or 
injury since induction.  The one time he was seen in service 
for headaches, notation was made of situational anxiety.  

The report of the Social Security Administration 
determination in September 1996 contains reference to 
psychiatric treatment and evaluation of the appellant 
beginning in 1993.  Not one of the references to treatment or 
evaluation from mental health professionals contains a 
notation of the alleged incident in service involving a 
snake.  The appellant's own assertions that he has PTSD are 
of no probative value since a lay person such as the 
appellant is not competent to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Board 
therefore concludes that the evidence is against a finding 
that the appellant currently has PTSD attributable to any 
incident during his one month of active service.  
Accordingly, the claim is denied.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


